In passing upon the application for writ of error, we find it unnecessary to decide the question discussed in the opinion of the Court of Civil Appeals as to the effect of the presence of a purchaser from a married woman and her husband, of her separate property, when her separate acknowledgment is taken by the officer, for the reason that it is not raised by the pleadings. The conveyance in question and the acknowledgment are attacked in the petition upon specific grounds and the presence of the grantee in the deed, when the acknowledgment was taken, is not stated as one of them.
The other questions of law raised by the application were correctly decided below and the application is refused.